Citation Nr: 1505223	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an effective date prior to March 18, 2011, for the grant of service connection for tinnitus.

2. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3. Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1969 to June 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The June 2011 rating decision granted service connection for tinnitus, assigned a 10 percent disability rating, effective May 24, 2011, and denied an increased, compensable rating for the Veteran's service-connected bilateral hearing loss.  He submitted a timely notice of disagreement with the ratings assigned in September 2011, and a statement of the case (SOC) addressing those issues does not appear in the record.  38 C.F.R. § 20.201.  Therefore, the Board must remand the issues of entitlement to increased ratings for tinnitus and bilateral hearing loss pending the issuance of an SOC to the Veteran and receipt of a timely Substantive Appeal in response thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  An interim September 2012 rating decision granted an earlier effective date, March 18, 2011, for the grant of service connection for tinnitus.

The issues of increased ratings for tinnitus and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for tinnitus was received on May 14, 1975.



CONCLUSION OF LAW

The criteria for an effective date of May 14, 1975, but no earlier, for the grant of service connection of tinnitus have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.400 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to an effective date prior to March 18, 2011, for the grant of service connection of tinnitus, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran filed a claim for a "left ear condition" that was received by the RO on May 14, 1975. 

On July 1975 VA audiological evaluation, the Veteran reported bilateral hearing loss and ringing in his left ear.  Bilateral high frequency hearing loss secondary to acoustic trauma in service was diagnosed.  

An August 1975 rating decision granted service connection for bilateral hearing loss and did not adjudicate a claim for service connection for tinnitus.

The Veteran filed a claim for a compensable rating for his service-connected hearing loss in March 2011.  He underwent another VA audiological evaluation in May 2011.  He complained of tinnitus.  The examiner diagnosed tinnitus and opined it was a symptom associated with his hearing loss.  

A June 2011 rating decision granted service connection for tinnitus, rated 10 percent disabling, and assigned an effective date of May 24, 2011, the date of the VA examination.  An interim September 2012 rating decision granted an earlier effective date, March 18, 2011, for the grant of service connection for tinnitus.  The date assigned is the date he filed his claim for increase for his service-connected bilateral hearing loss.

In his September 2011 notice of disagreement, the Veteran argued he was entitled to an earlier effective date for tinnitus because he reported ringing in his ear during his initial VA audiological evaluation.  In his October 2012 substantive appeal, he argued such complaint should have been considered a claim for service connection for tinnitus.

Resolving any reasonable doubt in the Veteran's favor, as is required by law, the Board finds the Veteran's May 14, 1975, claim seeking service connection for a "left ear condition" included an informal claim for service connection for tinnitus associated with the bilateral hearing loss.  Notably, he filed a claim for a "left ear condition," not hearing loss, and reported ringing in his left ear during the July 1975 VA examination.  Hearing loss and tinnitus are different conditions marked by differing symptoms and, for VA purposes, they are treated distinctly.  Compare 38 C.F.R. § 4.85 (evaluation of hearing impairment), with 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012) (tinnitus, recurrent).  Hearing loss is marked by a decrease in hearing acuity.  See Dorland's at 825.  The hallmark of tinnitus is ringing or buzzing in the ears.  Id. at 1930.  As a lay person, however, the Veteran could not have been expected to have either "the legal or medical knowledge to narrow the universe of his claim or his current condition" to the separate disabilities of hearing loss and tinnitus, and the Veteran's claim for a "left ear condition" clearly produced evidence of tinnitus that was later related to his service-connected hearing loss.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, under Clemons, VA failed to properly adjudicate the Veteran's claim as one that included tinnitus.  See Criswell v. Nicholson, 20 Vet.App. 501, 504 (2006).  

The Veteran was competent to report that he experienced tinnitus at the July 1975 VA examination.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Granting the Veteran the benefit of the doubt, the Board finds the competent evidence of record reasonably shows the Veteran's tinnitus manifested prior to when he filed his claim for a left ear condition in May 1975.  Notably, the July 1975 VA examiner diagnosed high frequency hearing loss secondary to exposure to acoustic in service. 

The effective date is therefore the date of claim, May 14, 1975, as it was later than the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because the Veteran did not file any correspondence that can be construed as a formal or informal application for service connection for tinnitus prior to May 14, 1975, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for tinnitus.  As such, the Board finds the Veteran is entitled to an effective date of May 14, 1975, but no earlier, for the grant of service connection of tinnitus.


ORDER

An effective date of May 14, 1975 (but no earlier) is granted for the award of service connection for tinnitus.


REMAND

As explained in the Introduction, a June 2011 rating decision assigned a 10 percent disability rating for tinnitus and denied an increased, compensable rating for the Veteran's service-connected bilateral hearing loss.  The Veteran filed a timely NOD in September 2011, arguing he was entitled to increased ratings for his service-connected tinnitus and bilateral hearing loss.  The Veteran is, therefore, entitled to an SOC.  The current lack of an SOC with respect to the claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran that addresses the issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to a rating in excess of 10 percent for tinnitus.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


